  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

VINOD PATEL D/B/A
SCOTTISH INN & SUITES,

PLAINTIFF,

vs.                                                CIVIL ACTION NO.
                                                   JUDGE_________________________

WESTCHESTER SURPLUS LINES
INSURANCE COMPANY

DEFENDANT.

                      PLAINTIFF’S ORIGINAL COMPLAINT
                           JURY TRIAL DEMANDED

      COME NOW, VINOD PATEL D/B/A SCOTTISH INN & SUITES

(hereinafter, referred to as Plaintiff), and files this, his Original Complaint, and for

causes of action against WESTCHESTER SURPLUS LINES INSURANCE COMPANY

(“WESTCHESTER”) (hereinafter, referred to as “Defendant”) would show unto the

Court and the jury the following:

                      PARTIES AND SERVICE OF PROCESS

       1.      Plaintiff VINOD PATEL owns the property located at 11130 Telephone

Road, Houston, Texas 77075 that is the subject of this lawsuit and is situated in Harris

County, Texas.

       2.      Defendant, WESTCHESTER is a foreign insurance company registered to

engage in the business of insurance in the State of Texas. Westchester Surplus Lines

Insurance Company is domiciled in the State of Georgia. This Defendant may be served

with personal service by a process server, by serving its Attorney for Service, Mr. Paul




                                           1
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 2 of 15



Bech, Esq., Associate General Counsel, Chubb, 436 Walnut Street, Philadelphia,

Pennsylvania 19106-3703.

                               STATUTORY AUTHORITY

        3.      This suit also brought in part, under the Texas Insurance Code, Sections

541.051 et seq., 541.151 et seq., 542.051 et se., and Tex. Civ. & Rem. Code Section

38.01 et seq.

                                      JURISDICTION

        4.      This Honorable Court maintains subject matter jurisdiction over this

matter, pursuant to 28 U.S.C. § 1332, based on complete diversity of citizenship between

the parties. The amount in controversy exceeds the minimum jurisdictional limits.

                                            VENUE

        5.      This Honorable Court maintains venue under 28 U.S.C. § 1391(b)(2),

being the judicial district of the location of the properties that is the subject of this action.

                      NOTICE AND CONDITIONS PRECEDENT

        6.      Defendant has been provided written notice of the claims made by

Plaintiff in this complaint, including a statement of Plaintiff’s actual damages and

expenses in the manner and form required by Tex. Ins. Code § 542A.003.

        7.      All conditions precedent necessary to maintain this action and in order to

maintain claim under the insurance policy in question have been performed, occurred, or

have been waived by Defendant.

                                            FACTS

        8.      This lawsuit arises out of the following transactions, acts, omissions,

and/or events. Hurricane Harvey struck South Texas on August 25, 2017 over several

days and caused catastrophic damage throughout the region. On or about August 25,


                                                2
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 3 of 15



2017, Plaintiff’s properties sustained damages as a result of Hurricane Harvey winds over

multiple consecutive days.

         9.     Plaintiff submitted a claim to Defendant, WESTCHESTER, pursuant to

the contract of insurance, for damages to the properties as a result of Hurricane Harvey

and asked Defendant WESTCHESTER to honor its contractual obligations and cover the

cost of repairs to the properties.

         10.    Defendant, WESTCHESTER, accepted the Plaintiff’s claim and assigned

a claim number of KY17K2451086.

         11.    Defendant, WESTCHESTER assigned Jennifer Dixon, to investigate and

evaluate the claim, assess the damages to the properties, and communicate with the

Plaintiff as to coverage under the policy.

         12.    Dixon on behalf of Defendant, WESTCHESTER assigned a third-party

claims administrator, Chubb North American Claims, to inspect, investigate and evaluate

the claim and assess the damages to the properties.

         13.    Plaintiff then hired Stevephen Lott of Integrity Claims Services, LLC to

inspect the properties for damages from Hurricane Harvey, properly investigate and

evaluate the claim and communicate with Defendant and its representatives regarding the

claim.

         14.    Chubb North American Claims and/or Johnny Dixon, on behalf of

Defendant WESTCHESTER assigned independent adjuster Tony J. Donelski of

Vericlaim, Inc. to inspect, investigate and evaluate the claim, assess the damages to the

properties.




                                             3
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 4 of 15



       15.     Tony Dolenski performed an inspection of the subject insured properties

and found that the exterior of the buildings did not suffer any physical damages and the

interior of the buildings weren’t damaged by wind-driven rain.

       16.     Chubb North American Claims and WESTCHESTER then assigned

HAAG Engineering (“HAAG”) to inspect the property. On or about January 31, 2018, a

representative of HAAG inspected Plaintiff’s properties to determine the extent of wind

and water intrusion damage to the roof and second story rooms.

       17.     According to HAAG’s engineering report dated February 16, 2018,

Hurricane Harvey had not damaged the properties. HAAG also determined that lifted

and creased shingles were the result of manual manipulation rather than high winds.

HAAG and Mr. Dolenski ignored facts presented by Mr. Lott that supported coverage of

your insured’s claim.

       18.     On or about March 6, 2018, Jennifer Dixon sent a letter to Plaintiff

denying Plaintiff’s storm damages based on the unreasonable and results oriented

inspection and investigations of Mr. Dolenski and HAAG.

       19.     Even though the properties had sustained extensive damages from the

storm, Dolenski and HAAG ignored wind created damages to the properties. Dolenski

and HAAG completed a results oriented, unreasonable inspection, failed to document all

the covered wind damages to the properties, ignored facts supporting coverage and

improperly denied Plaintiff’s damages.

       20.     Plaintiff did not agree with Mr. Dolenski’s or HAAG’s assessment of the

damages to its properties.

       21.     Stevephen Lott determined that Plaintiff’s properties damages were

grossly misrepresented by Mr. Dolenski, HAAG and WESTCHESTER. After inspecting


                                           4
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 5 of 15



the properties, Mr. Lott determined that there was wind damage to the roof and water

damage that entered through wind created openings.

        22.     Plaintiff contacted WESTCHESTER to discuss their disagreement with

the coverage determination made by Dolenski and HAAG, but WESTCHESTER

continued to deny the claim.

        23.     Plaintiff then retained Richard Clarke of Risk Protection Services to

inspect the properties and assist in determining the extent of damage to the properties.

Mr. Clarke inspected the properties and provided replacement cost estimates of damages

based his inspection of the properties in the amounts of $155,831.37.

        24.     Defendant, WESTCHESTER relied upon Mr. Dolenski’s and HAAG’s

inaccurate and unreasonable report to deny the Plaintiff’s damages.        Furthermore,

Defendant, WESTCHESTER failed to accept or deny coverage for the remaining

damages in writing within the statutory deadline.

        25.     Based on the improper, inadequate, and incomplete investigation of

WESTCHESTER, and its representatives, the Plaintiff’s damages were denied.

        26.     Defendant, WESTCHESTER ignored the information provided by the

Plaintiff and its public adjuster. Instead, Defendant, WESTCHESTER chose simply to

only rely on the portions of its adjuster’s, consultant’s, and vendors’ reports which

supported the results-oriented investigation and coverage decisions supporting denial of

Plaintiff’s claim.

        27.     Defendant, WESTCHESTER failed to perform its contractual obligation

to compensate Plaintiff under the terms of the Policy.




                                            5
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 6 of 15



        CAUSES OF ACTION AGAINST DEFENDANT, WESTCHESTER -
                   COUNT I - BREACH OF CONTRACT

       28.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       29.     Plaintiff and Defendant WESTCHESTER executed a valid and

enforceable written insurance contract providing insurance coverage to the insured

location at. The policy provides coverage for the peril of wind, hurricane and rain, such

as those sustained during Hurricane Harvey, among other perils.

       30.     All damages and loss to the Plaintiff’s properties were caused by the direct

result of a peril for which Defendant WESTCHESTER insured the Plaintiff, pursuant to

the policy herein, specifically, the perils of hurricane, wind, and rain.

       31.     Defendant, WESTCHESTER sold the subject insurance policy to Plaintiff

insuring the subject insured properties in its “as is” condition.

       32.     Plaintiff suffered a significant loss with respect to the properties at issue

and additional expenses as a result of the high winds and rain that occurred during

Hurricane Harvey.

       33.     Plaintiff submitted a claim to Defendant, WESTCHESTER pursuant to the

contract of insurance for damages as a result of high winds and rain that occurred during

Hurricane Harvey.

       34.     Plaintiff provided Defendant, WESTCHESTER, with proper notice of

damage to the exterior and interior of the subject insured properties.

       35.     Defendant, WESTCHESTER ignored the information provided by the

public adjuster and other information provided by Plaintiff that supported coverage of

Plaintiff’s damage and chose to rely solely on its own consultants.



                                               6
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 7 of 15



        36.       WESTCHESTER by and through its adjusters and representatives have

failed to properly evaluate the damages resulting from the covered cause of loss.

        37.       WESTCHESTER by and through its adjusters and representatives failed to

retain the appropriate experts and/or consultants to evaluate the hurricane winds and

water damages to the subject properties.

        38.       As of this date, WESTCHESTER by and through its adjusters and

representatives have failed to pay for the hurricane winds and water damages to

Plaintiff’s properties.

        39.       Plaintiff has attempted on numerous occasions to obtain full and complete

payment for covered losses pursuant to the insurance policy.

        40.       Defendant, WESTCHESTER, acting through its agents, servants,

representatives and employees has failed to properly investigate, evaluate and adjust

Plaintiff’s claim for benefits in good faith and has further failed to deal fairly with

Plaintiff.

        41.       Defendant, WESTCHESTER has failed and refused to evaluate the

information and surrounding facts regarding Plaintiff’s covered claim, choosing instead

to hide behind palpably incorrect assumptions and conclusions of its agents, employees

or consultants.

        42.       As of this date Defendant, WESTCHESTER continues to be in breach of

the contract.

        43.       WESTCHESTER ignored the information provided by Plaintiff and its

public adjuster during the handling of the claim and did not make any payment to

indemnify Plaintiff for the full amount of the covered damages.




                                              7
  Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 8 of 15



       44.     WESTCHESTER failed to make any payment after receipt of the

additional information from Plaintiff and its public adjuster.

       45.     The mishandling of Plaintiff’s claim caused a delay in Plaintiff’s ability to

fully repair the Properties, resulting in additional damages.

     COUNT II - VIOLATIONS OF THE TEXAS UNFAIR OR DECEPTIVE
                          PRACTICES ACT

       46.     Each of the foregoing paragraphs is incorporated by reference in the

following.

       47.     Defendant WESTCHESTER is an entity that is required to comply with

Tex. Ins. Code Sections 541.051; 541.060; 541.061; and 541.151. Defendant’s conduct

constitutes multiple violations of the Texas Unfair or Deceptive Practices Act.

       1.      Misrepresenting a material fact or policy provision relating to coverage at

               issue;


               a. Making an untrue statement of material fact. WESTCHESTER

                   through its agents, employees, or consultants prepared an estimate of

                   damages that was misleading as to the value of damages to the subject

                   properties stating that the exterior of the building did not suffer any

                   physical damages and the interior of the building was damaged by

                   wind-driven rain and denied Plaintiff’s claim.


               b. Failing to state a material fact necessary to make other statements

                   made not misleading, considering the circumstances under which the

                   statements were made.          WESTCHESTER through its agents,

                   employees, or consultants failed to advise Plaintiff that it failed to




                                              8
Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 9 of 15



             perform proper testing of the buildings and properties in order to more

             accurately investigate and evaluate the damages resulting from the

             covered perils of hurricane, wind and rain.


          c. Making a statement in a manner that would mislead a reasonably

             prudent    person    to   a       false   conclusion   of   a   material   fact.

             WESTCHESTER through its agents, employees, or consultants

             advised Plaintiff and its public adjuster that it had investigated and

             evaluated the damages to the subject properties resulting from the

             August 25, 2017 hurricane and concluded its coverage determination,

             thereby misleading the Plaintiff to conclude that a proper and complete

             investigation had been performed.


    2.    Failing to attempt in good faith to effectuate a prompt, fair, and equitable

          settlement of a claim with respect to which the insurer’s liability had

          become reasonably clear. WESTCHESTER failed to consider reports

          provided by Plaintiff and failed to utilize information in the reports that

          would support coverage of Plaintiff’s damages.


    3.    Failing to promptly provide a reasonable explanation of the basis in the

          policy, in relation to the facts or applicable law, for the insurer’s denial of

          a claim. To date, Defendant has failed to provide a reasonable explanation

          of the basis of its denial of coverage for all of Plaintiff’s damages.


    4.    Refusing to pay a claim without conducting a reasonable investigation

          with respect to the claim. WESTCHESTER through its agents, employees,



                                           9
 Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 10 of 15



                or consultants failed to request its employees, agents, or consultants to

                perform proper testing of the buildings at the subject insured properties in

                order to properly evaluate the extent and value of damages resulting from

                the Hurricane Harvey event of August 25, 2017.


       48.      Defendant’s unfair settlement practice in failing to conduct a proper and

thorough evaluation, failing to perform adequate testing of the buildings to more

accurately investigate and evaluate the damages, failing to advise Plaintiff that it had not

performed proper testing of the buildings and had not properly investigated and evaluated

the damages, and preparing both a misleading and inaccurate damage estimate resulted in

Defendant’s failure to attempt in good faith to effectuate a prompt, fair, and equitable

settlement of the claims, even though Defendant’s liability under the policy was

reasonably clear, and constitutes an unfair method of competition and an unfair and

deceptive act or practice in the business of insurance. Tex. Ins. Code Sections 541.051,

541.060 and 541.061.

 COUNT III – VIOLATIONS OF THE PROMPT PAYMENT OF CLAIMS ACT


       49.      Each of the foregoing paragraphs is incorporated by reference here fully.

       50.      Defendant’s conduct constitutes multiple violations of the Texas Prompt

Payment of Claims Act - Tex. Ins. Code Chapter 542. All violations made under this

article are made actionable by Tex. Ins. Code Section 542.060.

       51.      Specifically, Defendant failed to accept or reject Plaintiff’s claim within

the time period or notify the Plaintiff why it needed more time, as required by Tex. Ins.

Code 542.056.




                                             10
 Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 11 of 15



        52.     Defendant failed to timely conduct a proper investigation of the damages

to the subject properties resulting from a covered peril. resulting in a delay of payment of

adequate insurance benefits as contracted under the insurance policy between the parties.

        53.     Defendant’s failure to give adequate consideration to the information

provided by Plaintiff’s public adjuster, which made liability reasonably clear, resulted in

additional delay of payment of the claim after having sufficient information to make

payment for such claim.

        54.     WESTCHESTER ignored the information provided by Plaintiff and

Plaintiff’s public adjuster during the handling of the claim and did not make a payment.

        55.     WESTCHESTER, upon receipt of the Richard Clarke estimate from

Plaintiff, had sufficient information to make full payment to Plaintiff for the damages, but

as of this date has failed to do so.

                     COUNT IV - BREACH OF COMMON LAW
                    DUTY OF GOOD FAITH AND FAIR DEALING

        56.     Each of the foregoing paragraphs is incorporated by reference here fully.

        57.     Defendant’s conduct constitutes a breach of the common law duty of good

faith and fair dealing owed to its insured pursuant to the insurance contract and in direct

contradiction of the applicable industry standards of good faith and fair dealing.

        58.     Defendant failed to conduct a proper and thorough evaluation, failing to

perform adequate testing of the buildings to more accurately investigate and evaluate the

damages, failing to advise Plaintiff that it had not performed proper testing of the

buildings and had not properly investigated and evaluated the damages, and preparing

both a misleading and inaccurate damage estimate.




                                             11
 Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 12 of 15



       59.     Defendant’s failure, as described above, to adequately and reasonably

investigate, evaluate, and pay the benefits owed under the insurance contract, knowing

full well through the exercise of reasonable diligence that its liability was reasonably

clear, resulted in a breach of the duty of good faith and fair dealing.

       60.     WESTCHESTER ignored the information provided by Plaintiff’s public

adjuster during the handling of the claim and did not make any payment.

       61.     WESTCHESTER failed to make any payment after receipt of the

additional information from the public adjuster and Richard Clarke, when

WESTCHESTER knew or should have known liability was reasonably clear.

                     COUNT V – VIOLATIONS OF THE TEXAS
                      DECEPTIVE TRADE PRACTICES ACT

       62.     Each of the foregoing paragraphs is incorporated by reference here fully.

       63.     At all material times herein, Plaintiff was a “consumer” who purchased

insurance products and services from Defendant, WESTCHESTER and the products and

services form the basis of this action.

       64.     Defendant WESTCHESTER has violated the Texas Deceptive Trade

Practices-Consumer Protection Act (“DTPA”) in at least the following respects:

               a. By accepting insurance premiums but refusing without a
                  reasonable basis to pay benefits due and owing, engaged in an
                  unconscionable action or course of action prohibited by DTPA §
                  17.50(a)(1)(3) in that      Defendant WESTCHESTER took
                  advantage of Plaintiff’s lack of knowledge, ability, experience,
                  and capacity to a grossly unfair degree, resulting in a gross
                  disparity between the consideration paid in the transaction and
                  the value received, all in violation of Chapters 541 and 542 of
                  the Texas Insurance Code;

               b. Generally engaging in unconscionable courses of action while
                  handling the claim; and/or




                                              12
 Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 13 of 15



               c. Violating the provisions of the Texas Insurance Code, as further
                  described elsewhere herein.

                            KNOWLEDGE AND INTENT

        65.    Each of the acts described above, together and singularly, was done

“knowingly” and “intentionally” and was a producing cause of Plaintiff’s damages

described herein.

                              DAMAGES AND PRAYER

        66.    WHEREFORE,          PREMISES        CONSIDERED,         Plaintiff   herein,

complains of Defendant WESTCHESTER’s acts and omissions and pray that, Defendant

be cited to appear and answer and that upon a final trial on the merits, Plaintiff recover

from Defendant the following:

        67.    Plaintiff would show that the aforementioned acts, taken together or

singularly, constitute the proximate and/or producing causes of damages sustained by

Plaintiff.

        68.    For breach of contract by Defendant, WESTCHESTER, Plaintiff is

entitled to regain the benefit of its bargain, which is the amount of the claims, together

with attorney’s fees, pursuant to Tex. Civ. & Rem. Code Sec. 38.001 et seq.

        69.    For noncompliance with the Texas Unfair or Deceptive Practices Act by

Defendant, WESTCHESTER, Plaintiff is entitled to actual damages, which includes the

loss of the benefits that should have been paid pursuant to the policy, including but not

limited to direct and indirect consequential damages, mental anguish, court costs and

attorney’s fees. For knowing conduct of the acts complained of, Plaintiff asks for three

(3) times its actual damages, pursuant to Tex. Ins. Code Ann. Section 541.152 et seq.




                                           13
 Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 14 of 15



       70.     For noncompliance with the Texas Prompt Payment of Claims Act by

Defendant, WESTCHESTER, Plaintiff is entitled to the amount of its claim, as well as

ten (10) percent interest per annum post judgment interest, together with reasonable and

necessary attorney’s fees, as allowed by law, and for any other further relief, either at law

or in equity, to which it may show itself to be justly entitled, pursuant to Tex. Ins. Code

Sec. 542.058 et seq. and 542.060 et seq.

       71.     For violations of the common law duty of good faith and fair dealing by

Defendant, WESTCHESTER, Plaintiff is entitled to actual damages, direct and indirect

consequential damages, mental anguish, and exemplary damages.

       72.     For noncompliance with the Texas Deceptive Trade Practices Act

(“DTPA”) by Defendant, WESTCHESTER, Plaintiff is entitled to actual damages, which

includes the loss of the benefits that should have been paid pursuant to the policy,

including but not limited to direct and indirect consequential damages and mental anguish

damages, court costs and attorney’s fees. For knowing conduct of the acts complained

of, Plaintiff asks for three (3) times its damages, pursuant to the DTPA and Tex. Ins.

Code Ann. Section 541.152 et seq.

                                    JURY DEMAND

       73.     Plaintiff respectfully demands a trial by jury.




                        SIGNATURE BLOCK ON NEXT PAGE




                                             14
Case 4:19-cv-04373 Document 1 Filed on 11/06/19 in TXSD Page 15 of 15




                                  Respectfully submitted,

                                  PANDIT LAW FIRM, L.L.C.

                                  BY: /s/ Phillip N. Sanov
                                  PHILLIP N. SANOV, 17635950
                                  State of Texas Bar No.
                                  Fed. Bar No. 1148342
                                  CARLA R. DELPIT,
                                  State of Texas Bar No. 24082183
                                  Fed. Adm. No. 2248226
                                  One Galleria Tower
                                  2700 Post Oak Blvd., 21st Floor
                                  Houston, Texas 77056
                                  Telephone: (832) 583-5663
                                  Facsimile:      (504) 313-3820
                                  Email: psanov@panditlaw.com
                                          cdelpit@panditlaw.com

                                  ATTORNEYS FOR PLAINTIFF
                                  VINOD PATEL D/B/A
                                  SCOTTISH INN & SUITES




                                 15
